                Case 3:20-cv-08232-JJT Document 35-1 Filed 08/10/21 Page 1 of 1
       DEBRA D. LUCAS          UNITED STATES DISTRICT COURT           MICHAEL S. O’BRIEN
District Court Executive / Clerk of Court           DISTRICT OF ARIZONA                         Chief Deputy Clerk
Sandra Day O'Connor U.S. Courthouse                 OFFICE OF THE CLERK                  Evo A. Deconcini U.S. Courthouse
                Suite 130                                                                  405 W. Congress, Suite 1500
   401 W. Washington Street, SPC 1                                                         Tucson, Arizona 85701-5010
    Phoenix, Arizona 85003-2118


                                                                                         SHANNON SHOULDERS
                                                                                              Chief Deputy Clerk
                                                                                      Sandra Day O'Connor U.S. Courthouse
                                                                                                   Suite 130
                                                                                        401 W. Washington Street, SPC 1
                                                                                          Phoenix, Arizona 85003-2118

                                                      August 10, 2021

         Clerk's Office
         Navajo County Superior Court
         100 E Code Talkers Dr
         South Hwy 77
         PO Box 668
         Holbrook, AZ 86025


         ATTN:                 Civil File Counter

         RE:                   REMAND TO NAVAJO COUNTY SUPERIOR COURT

                               District Court Case Number: CV-20-08232-PCT-JJT

                               Superior Court Case Number: S0900CV202000296

         Dear Clerk of Court:

         Enclosed is a certified copy of the Motion to Remand and Order entered in this Court on
         August 10, 2021, remanding the above case to Mohave County Superior Court for the
         State of Arizona.

                                                    Sincerely,

                                                    Debra D. Lucas, DCE/Clerk of Court

                                                    s/ D. Draper
                                                    Deputy Clerk

         cc: All Counsel of Record

         PLEASE ACKNOWLEDGE RECEIPT OF THIS DOCUMENT AND RETURN IN THE
         ENVELOPE PROVIDED

         Received By:                                                        Dated:
